Citation Nr: 1748478	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating, prior to December 10, 2008 and in excess of 10 percent thereafter, for bilateral pterygia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and from June 1980 to June 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran is unemployable due to the effects of his foot and eye disabilities.  See March 2010 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities a claim for a TDIU is properly before the Board.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's bilateral pterygium has been manifested by redness of the eyes, itching, burning, a sensation that something is in the eyes, a recurrence of the bilateral eye nasal pterygia with temporal pinguecula and corneal involvement involving nasal pterygia of 2.8 millimeters, at worst, onto the cornea.  The Veteran's diagnosed pterygia are not shown to cause visual impairment, conjunctivitis, disfigurement or any other eye related disability. 

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.
CONCLUSIONS OF LAW

1.  Prior to December 10, 2008, the criteria for the assignment of an initial compensable rating for bilateral pterygium have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.84a, Diagnostic Code 6034 (2005).

2.  Since December 10, 2008, the criteria for the assignment of a rating in excess of 10 percent for bilateral pterygium have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.79, Diagnostic Codes 6034, 6037 (2016).

3.  The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating for Bilateral Pterygia

The Veteran contends that he is entitled to an initial compensable rating, prior to December 10, 2008 and a rating in excess of 10 percent thereafter for his service-connected bilateral pterygia.  At the October 2015 Board hearing, the Veteran testified that he experiences symptoms of burning, itching, gritty like feelings, and a sensation that there is something in his eye.  He testified that he experiences these symptoms 3 or 4 times a week.  He also testified that he experiences blurry vision in bright sunlight, during the night while driving, and while watching television.  

The Veteran filed his original claim for entitlement to service connection for an eye disability in May 2005.  At the time, pterygium was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2005), and compensable ratings were given for varying losses of vision, if any, only.  Effective December 10, 2008, pterygium has been rated under 38 C.F.R. § 4.79, Diagnostic Code 6034, and is evaluated based on visual impairment, disfigurement (DC 7800), conjunctivitis (DC 6018), etc., depending on the particular findings.  

In a February 2010 rating decision, the RO granted service connection for bilateral pterygia, and assigned a noncompensable rating under Diagnostic Code (DC) 6037, effective May 23, 2005 and a 10 percent rating, effective December 10, 2008.  The RO noted that prior to December 10, 2008, pterygium was rated solely on the basis of visual acuity and the Veteran's visual acuity was at a non-compensable level.  From December 10, 2008, the RO noted that pterygium (Diagnostic Code 6034) was rated based on visual impairment, disfigurement, or conjunctivitis.  The Veteran was assigned a 10 percent rating based on symptoms of redness and flashes of light.  

Prior to December 10, 2008 (regulation change), there was no evidence that the Veteran had any measurable vison loss secondary to his pterygia.  Therefore, based on the regulations in effect at that time, the Veteran was not entitled to a compensable rating because he had no symptoms of vision loss.  Since December 10, 2008, there has been evidence of symptoms of redness in the eyes, itching, burning and a sensation that something is in the eyes, but no evidence of visual impairment or disfigurement.  The Veteran was afforded VA examinations in September 2005, October 2008, March 2011, July 2012 and January 2016.  The September 2005 VA examiner noted that the Veteran's pterygia encroached past the corneal limbus approximately 2 millimeters and are about 5 millimeters high.  However, neither pterygium affected the Veteran's visual acuity or were very active.  At the October 2008 VA examination, the Veteran complained of blurred vision.  No visual impairment was noted as a result of the pterygia, although it was stated that the best correctable vision for near and far was 20/50 or better for each eye and that any diminution in visual acuity was the result of refractive error.  There were no abnormalities noted internally bilaterally.  The examiner noted that the pterygia appeared to be inactive and neither encroached on the Veteran's visual axis.  The January 2016 VA examiner noted that the Veteran did not have any functional impairment due to the pterygia.  The Veteran's corrected vision was 20/40 or better bilaterally; there was temporal pinguecula bilaterally and nasal pterygia 2 millimeters in the right eye and 2.8 millimeters in the left eye.  The examiner noted that there was no decrease in visual acuity or other visual impairment, including scarring, disfigurement, etc.  The Veteran's current 10 percent rating, effective December 10, 2008, which the AOJ awarded for evidence of an active disease, accounts for the Veteran's current symptoms.  The Board finds that the Veteran is not entitled to a higher rating based on the evidence of record, which indicates that the Veteran's pterygia is inactive.  Although the 2016 VA examination shows evidence of temporal pinguecula, Diagnostic Code 6037 directs that pinguecula be evaluated based on disfigurement.  There is no evidence of disfigurement.  The Board finds that staged ratings are appropriate based on the changes in regulations and the evidence of record. 
III.  TDIU

The Veteran contends that he is entitled to TDIU due to his bilateral foot and bilateral eye disabilities.  Specifically, the Veteran states that he has not worked as a truck driver since 2005 as a result of his disabilities and is unable to maintain substantially gainful employment.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for bilateral claw feet and bilateral pterygia of the eyes.  His combined total rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.

Even when the criteria under 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  However, the Board finds that the Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.  The Veteran's highest level education is a high school diploma equivalency (See Social Security Administration Hearing Memorandum) and he also earned his commercial driver's license.  There is evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, VA is not bound by findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board finds that the SSA decision and supporting evidence does not demonstrate that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Further, at the June 2009 Decision Review Officer (DRO) hearing, the Veteran testified that he doesn't work primarily due to his service-connected feet and as a result of a stroke.  There is evidence that the Veteran's claw foot causes deformity with inward bowing of little toe on the left foot; all toes tending to dorsiflexion of the right foot with definite tenderness under the metatarsal heads bilaterally; marked contraction of plantar fascia with dropped forefoot bilaterally and slightly antalgic gait.  See July 2012 VA examination report.  The July 2012 examiner found that the Veteran's foot disability did not cause or aggravate his claimed back and leg disabilities.  (It was the Veteran's contention that his improper foot treatment caused his foot pain to travel up his leg and into his back.)  The Veteran's non-service connected back and leg pain which require the use of up to 6 Vicodin tabs a day are a major contributing cause of the Veteran's inability to engage in substantially gainful employment.  See July 2012 VA examination report.  

The Board notes that a September 2011 letter from Dr. D.K., one of the Veteran's VA doctors, states that the Veteran is disabled due to multiple medical conditions and is unable to work.  The Board does not assign any probative value to the letter for two reasons.  First, although the letter is written by a VA doctor who has direct knowledge of the Veteran's ailments, Dr. D.K. makes a general statement as to the Veteran's "multiple medical conditions."  The Veteran is only service-connected for 2 disabilities; therefore any consideration of non service-connected disabilities is improper.  Second, Dr. D.K. makes a conclusory statement about the Veteran being unable to work, instead of stating the Veteran's functional limitations due to his service-connected disabilities.  Determination of unemployability for TDIU is a legal determination, not a medical one.  The Veteran's 2005 cerebrovascular accident (CVA) or stroke and resulting symptoms and non-service-connected back and leg pain appear to be the main cause of any functional and occupational impairment.  The evidence also shows that the Veteran's visual acuity is not diminished due to his service-connected pterygia.  The Board has considered the symptoms related to the Veteran's service-connected disabilities; his highest level of education and work experience.  He does not have the educational or work experience for most sedentary work.  However, the Board finds that the Veteran would be limited to jobs that did not require a lot of standing on the feet due to his bilateral claw feet pain.  Since the Veteran's pterygia do not affect his visual acuity, he would not be precluded from transportation jobs that did not also require him to constantly be on his feet.  All in all, while there is evidence that the Veteran is unemployed, the evidence of record indicates that his unemployment is not due to his service-connected disabilities.  

Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating, prior to December 10, 2008, and in excess of 10 percent thereafter for bilateral pterygia is denied. 

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


